Citation Nr: 1235999	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from August 1976 to August 1980.  The Veteran died in June 2008.  The appellant is seeking benefits as the Veteran's surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) listed above.  In June 2011, the Board remanded the case for additional development; the case has now been returned to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the Appeals Management Center (AMC)/RO for action as described below.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice in such a claim must include 1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353.

The appellant received a letter pursuant to VA's notice obligations in August 2008.  However, review of the record does not show that that letter contained all notification required under 38 U.S.C.A. § 5103, as interpreted by the Court in Hupp.  This procedural defect should be cured on remand.

At the time of the Veteran's death, service connection had been established for multiple sclerosis with cognitive impairment, rated as 50 percent disabling; weakness of the right leg due to multiple sclerosis, rated as 10 percent disabling; weakness of the left leg due to multiple sclerosis, rated as 10 percent disabling; and weakness of the left arm due to multiple sclerosis, rated as 10 percent disabling.  At the time of his death, the Veteran had been in receipt of compensation for a total rating based on individual unemployability (TDIU) since March 1998.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The appellant contends that the Veteran's death was directly related to complications stemming from his service-connected multiple sclerosis (MS).  She argues that the MS had an extremely deleterious effect on the Veteran's health such that the MS contributed substantially or materially and/or that the MS combined to cause death and/or that the MS aided or lent assistance to the pathology that ultimately caused his death.  She contends, in essence, that the MS worsened or aggravated the medical problems that led to the Veteran's death.  The appellant points to the listing of MS as an underlying cause of death on the Veteran's death certificate in support of her contentions.

The evidence of record includes a September 2008 medical opinion from a VA neurologist.  The physician reviewed the Veteran's medical records and essentially concluded that there was no clear evidence that the service-connected MS or the treatment for the MS was casually related to the Veteran's death on a direct basis.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  

While the RO did arrange for a medical opinion, that opinion did not address the question of whether or not the Veteran's service-connected MS was a contributory cause of death or whether there were resulting debilitating effects and general impairment of health from the MS to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  The RO did not seek any corrections or additions to the opinion report.  Thus the case must be remanded so that such an opinion can be obtained.

Therefore, further development of the evidence is necessary, requiring further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter must explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the appellant's claim.  The notice must include (a) a statement of the conditions for which the Veteran was service-connected at the time of his death; (b) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter must indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain on her behalf.

2.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the causes(s) of the Veteran's death by an appropriate physician, such as a pathologist.  The reviewer must be provided with the claims file, including any records obtained pursuant to the above development, and a copy of this remand.  The reviewer must render opinions as to the cause of the Veteran's death.  

The reviewer must provide an opinion as to the following questions:

a.  What was/were the primary/immediate cause(s) of the Veteran's death?

b.  What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?

c.  What role, if any, did the Veteran's service-connected disabilities in the aggregate play in (i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death?  Did the Veteran's MS affect a vital organ?  Could the MS be characterized as having a progressive or debilitating nature? 

d.  Was there any service-related pathology that caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death?

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's death is causally or etiologically related to any incident of his active service, including any service-connected disability such as MS, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Upon receipt of the VA physician reviewer's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

4.  Thereafter, readjudicate the appellant's 38 C.F.R. § 3.312 claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

5.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

